EXAMINER’S AMENDMENT

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In line 1 of each of claims 3, 4, 5, 6, 7, 8, 9, 11, 14, 15, 16, 17, and 18, “Withdrawn” has been changed to - - Previously Presented - - .

Election/Restrictions
In view of the allowance of generic independent claims 1 and 13, non-elected claims 3-9, 11, and 14-18 have been treated on the merits.

Information Disclosure Statement
The information referred to in the Information Disclosure Statement filed April 17, 2020 has been considered.
The information referred to in the Information Disclosure Statement filed May 26, 2022 has been considered.

Drawings
 The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) has been overcome by amendment.  The drawings filed April 17, 2020 are approved.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						   /MILTON NELSON JR/August 9, 2022                                              Primary Examiner, Art Unit 3636